The judgment of the Supreme Court was entered
Per Curiam.
The defect in the sheriff’s return, if there was a defect, was an irregularity which did not render the venditioni exponas a void process, and could not affect the title of the purchaser from the sheriff’s vendee. He could not be summarily deprived of his land, which he had bought and paid for. Under notice of the rule to set aside the condemnation and venditioni exponas, he came in and set forth his title as a bona fide purchaser for valuable consideration, and without notice. As to him, the order of the court setting aside the process was a nullity. The court was right in admitting the sheriff’s deed, with the judgment and execution, without regard to the order. The judgment of the court below upon the reserved point was therefore right.
Judgment affirmed.